Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on June 30, 2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPub No: 2020/0112427) in view of Levy et al (US Patent No: 10,572,855), hereafter referred to as Nakamura and Levy, respectively. 

With regards to claims 1, 14, and 20, Nakamura teaches through Levy, a method of authenticating and tracking of digital media asset via a distributed ledger stored at each of a plurality of computing devices of a distributed computing architecture, the method comprising: storing the distributed ledger associated with a digital media asset, the distributed ledger including a plurality of blocks storing information about the digital media asset (Nakamura teaches a blockchain (i.e. distributed ledger) that stores content information including content state; see paragraphs 6-7, Nakamura. The content/file can include photos, audio files, and video files; see paragraph 107; Nakamura); 

generating a new block in response to identifying an iteration of the digital media asset, wherein the new block includes a payload indicative of one or more changes in the iteration of the digital media asset relative to a previous iteration of the digital media asset, wherein the new block includes a new block header that includes a hash of at least a portion of a prior block of the distributed ledger (Nakamura explains how a data file, such as a photo, can be created. Then the photo can have a memo added to it, which modifies the photo/data file. The authenticity of the photo and modification are certified by the blockchain by generating a hash of the before modification and after modification data; see paragraph 42, Nakamura. New blocks are added to the distributed ledger/blockchain, the hash being in the header portion of a block of the blockchain; see paragraphs 39 and 95, Nakamura); 

and appending the new block to the plurality of blocks of the distributed ledger (see Levy below).  
While Nakamura teaches a blockchain network that adds new blocks, Nakamura does not explicitly cite appending new blocks. In the same field of endeavor, Levy also teaches a network that supports a distributed ledger; see column 2, lines 1-4 and lines 26-30, Levy. Levy goes on to explain how a new block header can be generated for a new block the block header comprising a generated hash; see column 2, lines 9-14, Levy. The new block can then be appended to the plurality of blocks of the distributed ledger; see column 2, lines 18-25 and claim 19, Levy. Distributed ledgers provide the benefit of unbiased verification of data; see column 5, lines 45-46, Levy. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Levy with those of Nakamura to provide unbiased verification. 


With regards to claims 2 and 15, Nakamura teaches through Levy, the method further comprising transmitting the new block to one or more of the plurality of computing devices, wherein each of the plurality of computing devices appends the new block to a respective copy of the distributed ledger 
While Nakamura teaches a blockchain network that adds new blocks, Nakamura does not explicitly cite appending new blocks. In the same field of endeavor, Levy also teaches a network that supports a distributed ledger; see column 2, lines 1-4 and lines 26-30, Levy. Levy further explains the new block can then be appended to the plurality of blocks of the distributed ledger; see column 2, lines 18-25 and claim 19, Levy.  Each node/device can then update their blockchain ledger by appending the new block; see column 19, lines 13-15, Levy. Distributed ledgers provide the benefit of unbiased verification of data; see column 5, lines 45-46, Levy. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Levy with those of Nakamura to provide unbiased verification.

With regards to claim 3, Nakamura teaches through Levy, the method further comprising: verifying that the digital media asset is unaltered from a time of capture of the digital media asset by a digital media capture device based on an encrypted hash of the digital media asset and an encrypted hash of metadata of the digital media asset (see initial content state; see paragraph 74, Nakamura).  

With regards to claims 4 and 16, Nakamura teaches through Levy, the method further comprising: extracting a first set of one or more features of the iteration of the digital media asset; extracting a second set of one or more features of the iteration of the previous iteration of the digital media asset; and identifying the one or more changes at least in part by comparing the first set of one or more features to the second set of one or more features (Nakamura explains how a data file, such as a photo, can be created. Then the photo can have a memo added to it, which modifies the photo/data file. The authenticity of the photo and modification are certified by the blockchain by generating a hash of the before modification and after modification data; see paragraph 42, Nakamura. New blocks are added to the distributed ledger/blockchain, the hash being in the header portion of a block of the blockchain; see paragraphs 39 and 95, Nakamura). 

With regards to claims 5 and 17, Nakamura teaches through Levy, the method further comprising: determining that a second digital media asset accessible at a web location is based on the digital media asset based on a comparison of a first set of one or more features extracted from the digital media asset to a second set of one or more features extracted from the second digital media asset (Nakamura teaches storing the relationship of content before being modified and after being modified, so that the system can inform the requesting party the modified content is authentic; see paragraph 47-48, Nakamura).  

With regards to claim 6, Nakamura teaches through Levy, the method further comprising: identifying the one or more changes at least in part by using at least a portion of the iteration of the digital media asset and at least a portion of the previous iteration of the digital media asset as inputs to a trained machine learning engine (Nakamura teaches automatically generating relationship values based on modifications; see paragraph 78, Nakamura).  

With regards to claim 7, Nakamura teaches through Levy, the method further comprising: identifying that a second digital media asset is accessible at a web location and is based on the digital media asset; and identifying whether a usage permission is granted for the second digital media asset to be accessible at the web location 
Levy explains how permission to access a new block can be acquired; see column 6, lines 3-23, Levy. Distributed ledgers provide the benefit of unbiased verification of data; see column 5, lines 45-46, Levy. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Levy with those of Nakamura to provide unbiased verification. 

With regards to claim 8, Nakamura teaches through Levy, the method further comprising: sending a notification to an owner of the digital media asset upon identifying whether the usage permission is granted for the second digital media asset to be accessible at the web location   
Levy explains how permission to access a new block can be acquired; see column 6, lines 3-23, Levy. The computing device receives such permission data and is then permitted to access the ledger and its contents; see claims 23 and 5, Levy. Distributed ledgers provide the benefit of unbiased verification of data; see column 5, lines 45-46, Levy. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Levy with those of Nakamura to provide unbiased verification. 

With regards to claim 9, Nakamura teaches through Levy, the method wherein the distributed ledger includes metadata associated with a capture of the digital media asset  
Levy explains how permission to access a new block can be acquired; see column 6, lines 3-23, Levy. Each node/device can then update their blockchain ledger by appending the new block; see column 19, lines 13-15, Levy. The header can also include metadata; see column 14, lines 22-24, Levy. Distributed ledgers provide the benefit of unbiased verification of data; see column 5, lines 45-46, Levy. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Levy with those of Nakamura to provide unbiased verification.

With regards to claim 10, Nakamura teaches through Levy, the method further comprising displaying a history of the digital media asset, wherein the history of the digital media asset includes information associated with one or more iterations (Nakamura teaches storing modifications. Updates, and changes to content; see paragraph 107, Nakamura).  

With regards to claim 11, Nakamura teaches through Levy, the method wherein identifying the iteration of the digital media asset includes receiving the iteration of the digital media asset from a generating device that generates the iteration of the digital media asset (Nakamura teaches the use of version and timestamp information; see paragraph 106, Nakamura).  

With regards to claims 12 and 19, Nakamura teaches through Levy, the method wherein identifying the iteration of the digital media asset includes generating the iteration of the digital media asset (Nakamura teaches altering the file such as an image, video, or audio content; see paragraph 71, Nakamura).  

With regards to claims 13 and 18, Nakamura teaches through Levy, the method further comprising: receiving the digital media asset from an image sensor that captures the digital media asset (Nakamura teaches a photo being created and how smartphones can be used; see paragraphs 42 and 121, Nakamura).

The obviousness motivation applied to independent claims 1, 14, and 20 are applicable to their respective dependent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455